Exhibit 10.04

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of November 29, 2004, is entered into by and among CHELSEY FINANCE, LLC, a
Delaware limited liability company (“Lender”), BRAWN OF CALIFORNIA, INC., a
California corporation (“Brawn”), GUMP’S BY MAIL, INC., a Delaware corporation
(“GBM”), GUMP’S CORP., a California corporation (“Gump’s”), HANOVER REALTY,
INC., a Virginia corporation (“Hanover Realty”), THE COMPANY STORE FACTORY,
INC., a Delaware corporation (“TCS Factory”), THE COMPANY OFFICE, INC., a
Delaware corporation (“TCS Office”), SILHOUETTES, LLC, a Delaware limited
liability company (“Silhouettes LLC”), HANOVER COMPANY STORE, LLC, a Delaware
limited liability company (“HCS LLC”), DOMESTICATIONS, LLC, a Delaware limited
liability company (“Domestications LLC”), KEYSTONE INTERNET SERVICES, LLC, a
Delaware limited liability company (“KIS LLC”), and THE COMPANY STORE GROUP,
LLC, a Delaware limited liability company (“CSG LLC” and, together with Brawn,
GBM, Gump’s, Hanover Realty, TCS Factory, TCS Office, Silhouettes LLC, HCS LLC,
Domestications LLC and KIS LLC, collectively, “Borrowers” and each,
individually, a “Borrower”). Terms used but not defined herein shall have the
meanings assigned to such terms in the Loan and Security Agreement, dated July
8, 2004 (the “Loan Agreement”), by and among Lender and Borrowers.

 

W I T N E S S E T H:

WHEREAS, Borrowers and Lender wish to amend the Loan Agreement to clarify that
the quarterly principal payments referenced therein are at the option of the
Borrowers; and

WHEREAS, Lender is willing to enter into such amendment to the extent set forth
herein.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1.   Amendments. Each of the following amendments to the Loan Agreement shall be
effective as of July 8, 2004:

(a)      Section 2.4(c) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“Subject to the terms and conditions of this Agreement, the Borrowers may prepay
the Term Loan, in whole or in part, at any time prior to an Event of Default,
without payment of any separate prepayment premium or prepayment penalty. Any
amounts paid or prepaid in respect of the Term Loan may not be thereafter
reborrowed.”

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



 

 

(b)      The first paragraph of Section 2.5(b) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Borrowers may, at their option, make payments of principal in cash in respect
of the Obligations of up to the full amount of the Obligations on the final
Business Day of each fiscal quarter of Hanover and its Subsidiaries commencing
with the fiscal quarter of Hanover and its Subsidiaries ending September 25,
2004, but only to the extent that each of the following shall remain true
following such payment of amount:”

2.   Representations, Warranties and Covenants. In order to induce Lender to
amend the Loan Agreement as set forth herein, Borrowers hereby, jointly and
severally, represent, warrant and covenant to and in favor of Lender, that no
Event of Default or event which with notice or passage of time or both, would
constitute an Event of Default shall exist or have occurred and be continuing.

3.   Effect of this Amendment. This Amendment constitutes the entire agreement
of the parties with respect to the subject matter hereof, and supersedes all
prior oral or written communications with respect to the subject matter hereof.
Except as expressly provided herein, no other changes or modifications to the
Loan Agreement or any of the other Financing Agreements, or waivers of or
consents under any provisions of any of the foregoing, are intended or implied
by this Amendment, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof.

4.   Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
principles of conflict of laws.

5.   Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.   Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first written.

 

CHELSEY FINANCE, LLC

By:

/s/ William Wachtel

Name:

Title:

William Wachtel

Manager

                

BRAWN OF CALIFORNIA, INC.

By:

/s/ Steve Seymour

Name:

Title:

Steven Seymour

President

                

GUMP’S BY MAIL, INC.

By:

/s/ Jed Pogran

Name:

Title:

Jed Pogran

President

                

GUMP’S CORP.

By:

/s/ Jed Pogran

Name:

Title:

Jed Pogran

President

 

HANOVER REALTY, INC.

By:

/s/ Doug Mitchell

Name:

Title:

Doug Mitchell

President

 

HANOVER COMPANY STORE, LLC

By:

/s/ Charles E. Blue

Name:

Title:

Charles E. Blue

President

 

KEYSTONE INTERNET SERVICES, LLC

By:

/s/ Charles E. Blue

Name: Title:

Charles E. Blue

Vice President

                

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

THE COMPANY STORE GROUP, LLC

By:

/s/ Charles E. Blue

Name:

Title:

Charles E. Blue

President



DOMESTICATIONS, LLC

By:

/s/ Charles E. Blue

Name:

Title:

Charles E. Blue

Vice President

 

SILHOUETTES, LLC

By:

/s/ Charles E. Blue

Name:

Title:

Charles E. Blue

President

                

THE COMPANY OFFICE, INC.

By:

/s/ David Pipkorn

Name:

Title:

David Pipkorn

President

                

THE COMPANY STORE FACTORY, INC.

By:

/s/ David Pipkorn

Name:

Title:

David Pipkorn

President

                

 

 

 

 

 

 

 

 

 

 